Case 1:18-cr-00481-WJM Document 40 Filed 11/16/18 USDC Colorado Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

                              Criminal Case No. 18-cr-00481-WJM

   UNITED STATES OF AMERICA,

   Plaintiff,

   v

   2. TIMOTHY HOWELL,

   Defendant.


      MOTION FOR A DESIGNATION OF COMPLEXITY AND AN ENDS OF
   JUSTICE EXCLUSION OF 120 DAYS FROM THE SPEEDY TRIAL CALENDAR
    PURSUANT TO TITLE 18, UNITED STATES CODE, SECTIONS 3161(h)(7)(A)
                            and (B)(ii) and (iv)



           The Defendant, Timothy Howell (“Mr. Howell”), by and through counsel, Scott
   Poland of Poland & Wheeler P.C. files this motion respectfully requesting that the Court
   issue an Order: (1) designating the above-captioned case as “complex” pursuant to Title
   18, United States Code, Section 3161(h)(7)(B)(ii); (2) making an ends of justice finding
   pursuant to Title 18 United States Code, Section 3161(h)(7)(A); and (3) excluding 120
   days from the speedy trial calculation pursuant to Title 18 United States Code, Section
   3161(h)(7)(B)(i)-(iv). As grounds for this motion, defense counsel states as follows:

                    LEGAL AND FACTUAL GROUNDS FOR MOTION

       1. Title 18 U.S.C. § 3161(h), provides in relevant part:

                a. “The following periods of delay shall be excluded… in computing the
                   time within which the trial of any such offense must commence:”

                b. (7)(A) Any period of delay resulting from a continuance granted by any
                   judge… at the request of the defendant or his counsel, or at the request of
                   the attorney for the Government, if the judge granted such continuance on
                   the basis of his findings that the ends of justice served by taking such
                   action outweigh the best interest of the public and the defendant in a
                   speedy trial. 18 U.S.C. § 3161(h)(7)(A).

       2. The Speedy Trial Act serves two distinct interests: first, to protect a defendant’s
          right to a speedy indictment and trial, and second, to serve the public interest in
          ensuring prompt criminal prosecutions. United States v. Williams, 511 F.3d
                                                1
Case 1:18-cr-00481-WJM Document 40 Filed 11/16/18 USDC Colorado Page 2 of 5



         1044,1047 (10th Cir. 2007). The Act requires that a defendant’s trial commence
         within 70 days after his indictment or initial appearance, whichever is later. See
         18 U.S.C. § 3161(c)(1). Certain periods of delay are excluded and do not count
         toward the 70-day limit. See 18 U.S.C. § 3161(h)(1)-(8). Specifically, “the Act
         excludes any period of delay ‘resulting from a continuance granted by any
         judge… on the basis of its findings that the end of justice served by taking such
         action outweigh the best interest of the public and the defendant in a speedy trial.”

      3. In order for a continuance to qualify as an excludable “ends-of-justice”
         continuance under § 3161(h)(7)(A), certain prerequisites must be satisfied. First,
         the Court must consider the following factors listed in § 3161(h)(7)(B)(i)-(iv):

                       (i)     Whether the failure to grant such a continuance in the
                               proceeding would be likely to make a continuation of such
                               proceeding impossible, or result in a miscarriage of justice;
                       (ii)    Whether the case is so unusual or so complex, due to the
                               number of defendants, the nature of the prosecution, or the
                               existence of novel questions of fact or law, that it is
                               unreasonable to expect adequate preparation for pretrial
                               proceedings or for the trial itself within the time limits
                               established by [the Act];…
                       (iii)   Whether the failure to grant such a continuance in a case
                               which, taken as a whole, is not so unusual or so complex as
                               to fall within clause (ii), would deny the defendant
                               reasonable time to obtain counsel, would unreasonably deny
                               the defendant or the Government continuity of counsel, or
                               would deny counsel for the defendant or the attorney for the
                               government the reasonable time necessary for effective
                               preparation, taking into account the exercise of due diligence.

      4. The Court must then set forth, in the record, either orally or in writing, the reasons
         for finding that the ends of justice served by the granting of such continuance
         outweigh the best interests of the public and the defendant in a speedy trial.

      5. Mr. Howell respectfully advises the Court that the above-referenced case is
         complex, under Title 18, United States Code, Section 3161(h)(7)(B)(ii) and (iv)
         due to the amount of documentary material and other evidence subject to pretrial
         disclosure or discovery. Under the circumstances, the defense believes that it is
         unreasonable to expect adequate preparation for pretrial proceedings or for the
         trial itself, by the prosecution or the defense, within the normal time limits
         established by Title 18, United States Code, Section 3161.

      6. Accordingly, the defense requests the Court to make an ends of justice
         contemplated by Section 3161(h)(7)(A), and exclude 120 days from the speedy
         trial calculation, and set the case for a status conference and further proceedings
         toward the end of the period of excludable time. In support of this motion, the
         defense states the following.


                                                2
Case 1:18-cr-00481-WJM Document 40 Filed 11/16/18 USDC Colorado Page 3 of 5



      7. The Indictment in this case follows a year-long investigation into a complex drug
         trafficking and money laundering organization. The defendants are charged with
         participating in a long-running, wide-ranging conspiracy to sell narcotics on the
         darknet and launder the proceeds of those drug transactions using cryptocurrency.
         On the day of the defendants’ arrests, the Government executed four search
         warrants across two different states, including warrants on digital devices, a
         vehicle, a residence, and a storage locker. During the course of the investigation,
         the Government executed numerous other search warrants, collecting digital and
         physical evidence as a result. In particular, the computers, thumb drives, phones,
         and other digital devices collected via search warrant contain voluminous data in
         different formats across different operating systems. The first wave of discovery
         provided to the defense consists of a thumb drive containing voluminous material.
         The index for the thumb drive alone is 43 pages long with hundreds of entries
         contained on it. In addition, due to the nature this case and the Governments belief
         these defendants were operating in the “dark web”, it is likely the defense will
         need to retain the services of a computer expert to assist in reviewing and
         understanding portions of the discovery, which will take additional time.

      8. The United States is working diligently to produce discovery to defense counsel
         and has provided discovery in phases. It is reasonably foreseeable that defense
         counsel will need at least 120 days to review the discovery material and prepare
         for pretrial motions or other pretrial matters. Under the circumstances, it is
         unreasonable to expect adequate preparation for pretrial proceedings or for the
         trial itself, by either the defense or the prosecution, within the normal time limits
         established by Title 18, United States Code, Section 3161.

      9. The defense respectfully asserts that the ends of justice will be served by the
         Court’s finding and concluding that this case is complex within the meaning of
         Title 18, United States Code, Section 3161(h)(7)(B)(ii) and/or that the failure to
         grant such a continuance in this case, taken as a whole, would deny counsel for
         the defendants reasonable time necessary for effective preparation, taking into
         account the exercise of due diligence, pursuant to Section 3161(h)(7)(B)(iv). The
         defense believes that at least 120 days of excludable speedy trial time is required
         at this stage to permit the parties to become familiar with the underlying
         investigation.

      10. In further support of this motion, the defense addresses the factors articulated in
          United States v. West, 828 F.2d 1468, 1449-70 (10th Cir. 1987). First, the United
          States has exercised diligence in collecting, organizing, and producing the
          evidence in this case. If this motion is granted, it is likely that the continuance will
          accomplish the purposes underlying the need for the continuance. Namely, the
          defense will have an opportunity to diligently review the voluminous discovery,
          determine what, if any, defenses their clients my have, conduct any necessary
          investigation, and file any necessary discovery and/or suppression motions once
          they have reviewed the discovery. Second, neither the defense nor United States
          believe that such a continuance will inconvenience the parties or witnesses and
          allowing the defense sufficient time to review and digest the evidence would save
          judicial resources by allowing the parties the time necessary to potentially resolve
                                                 3
Case 1:18-cr-00481-WJM Document 40 Filed 11/16/18 USDC Colorado Page 4 of 5



          their respective cases without further litigation. Third, without the requested
          continuance, the defense believes that the defendants would be prejudiced
          because proceeding under the normal time limits would deny counsel for the
          defendants the reasonable time necessary for effective preparation, taking into
          account the exercise of due diligence.

      11. Counsel for Mr. Howell has conferred with government counsel, Andrea Surratt
          and counsel for Co-defendant Calvin Mower, Ms. Nancy Kardon who are in
          agreement with the motion.

      12. Accordingly, the defendant, Mr. Howell respectfully requests that the Court
          Order: (1) designating the above-captioned case as “complex” pursuant to Title
          18, United States Code, Section 3161(h)(7)(B)(ii); (2) making an ends of justice
          finding pursuant to Title 18, United States Code, Section 3161(h)(7)(A); and (3)
          excluding 120 days from the speedy trial calculation pursuant to Title 18 United
          States Code, Section 3161(h)(7)(B)(i)-(iv).




   Respectfully submitted this 16th day of November 2018,



                                                       Scott Poland
                                                       ATTORNEY AT LAW
                                                       BY: s/Scott Poland
                                                       The Law Offices of Poland &
                                                       Wheeler, PC
                                                       215 S. Wadsworth Blvd., Suite 500
                                                       Lakewood, CO 80226
                                                       Phone 303-969-8300
                                                       Fax 303-986-4857
                                                       e-mail: scottpoland@qwestoffice.net




                                               4
Case 1:18-cr-00481-WJM Document 40 Filed 11/16/18 USDC Colorado Page 5 of 5



                         CERTIFICATE OF SERVICE


             I hereby certify that on November 16th, 2018 I electronically filed the foregoing
         MOTION FOR A DESIGNATION OF OMPLEXITY AND AN ENDS OF
   JUSTICE EXCLUSION OF 120 DAYS FROM THE SPEEDY TRIAL CALENDAR
     PURSUANT TO TITLE 18, UNITED STATES CODE, SECTIONS 3161(h)(7)(A)
                                        and (B)(ii) and (iv)
    with the Clerk of the Court using CM/ECF system which will send notification of such
   filing to all attorneys of record.


                                                        Scott Poland
                                                        ATTORNEY AT LAW
                                                        BY: s/Scott Poland
                                                        The Law Offices of Poland &
                                                        Wheeler, PC
                                                        215 S. Wadsworth Blvd., Suite 500
                                                        Lakewood, CO 80226
                                                        Phone 303-969-8300
                                                        Fax 303-986-4857
                                                        e-mail: scottpoland@qwestoffice.net




                                               5
